Citation Nr: 0922920	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-21 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from February 1944 until May 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board previously considered this appeal in November 2008.  
Although the RO found the Veteran did not file a timely 
Substantive Appeal, as explained in the November 2008 Board 
decision, the Board finds the RO never formally closed the 
appeal and accepted the claim for a back disability as being 
on appeal.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of an NOD); Fanning v. Brown, 4 Vet. App. 
225, 228-29 (1993) (Board is obligated to review all issues 
which are reasonably raised from a liberal reading of the 
appellant's substantive appeal, including all documents or 
oral testimony submitted prior to the Board decision).

In the November 2008 decision, the Board reopened the claim 
for benefits and remanded the reopened claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  By 
statement dated in May 2009, the Veteran has requested a 
video conference hearing.  Accordingly, this claim is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.



REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a VLJ, either in person, or via video 
conference in lieu of an in-person hearing, if she so 
chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2008).

A preliminary review of the record discloses that the Veteran 
requested a video conference hearing in connection with his 
claim in a May 2009 statement.  This request was not received 
by the Board until June 2009 and as such, the hearing has not 
yet been scheduled.  

Since the failure to afford the Veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, 38 C.F.R. § 20.904, this matter 
must be addressed prior to any appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for a video 
conference hearing in connection with his 
appeal to be held at the RO in Nashville, 
Tennessee.  Notify him of the scheduled 
hearing at the latest address of record.  
The Veteran, and his representative, 
should be notified in writing of the 
date, time and location of the hearing.  
After the hearing is conducted, or if the 
Veteran fails to report for the scheduled 
hearing, the claims folder should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



